           Case 2:20-cv-02006-JAD-EJY Document 18
                                               17 Filed 07/26/21
                                                        07/08/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10    Griselda Rodriguez,                                           Case Number:
                                                               2:20-cv-02006-JAD-EJY
11                                 Plaintiff,

12           vs.                                             ORDER GRANTING
                                                      JOINT MOTION DISMISSING ACTION
13    Experian Information Solutions, Inc., an Ohio   WITH PREJUDICE AS TO DEFENDANT
      Corporation, and Synchrony Bank, a foreign          SYNCHRONY BANK ONLY
14    corporation,
                                                                    ECF No. 17
15                                 Defendant.

16

17         Plaintiff, Griselda Rodriguez (“Plaintiff”) and Defendant, Synchrony Bank, by and through

18 their respective attorneys of record, request that the above-captioned matter be dismissed

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
           Case 2:20-cv-02006-JAD-EJY Document 18
                                               17 Filed 07/26/21
                                                        07/08/21 Page 2 of 2



 1 with prejudice as to Defendant Synchrony Bank only, pursuant to FRCP 41(a)(2). Each party shall

 2 bear its own attorney fees and costs incurred herein.

 3 Dated this 8th day of July, 2021.                  Dated this 8th day of July, 2021.

 4 COGBURN LAW                                        LEWIS ROCA ROTHGERBER CHRISTIE
                                                      LLP
 5
   By: /s/Erik W. Fox                                 By: /s/Matthew R. Tsai
 6     Jamie S. Cogburn, Esq.                             J Christopher Jorgensen
       Nevada Bar No. 8409                                Nevada Bar No. 5382
 7     Erik W. Fox, Esq.                                  Matthew R. Tsai
       Nevada Bar No. 8804                                Nevada Bar No. 14290
 8     2580 St. Rose Parkway, Suite 330                   3993 Howard Hughes Pkwy, Suite 600
       Henderson, Nevada 89074                            Las Vegas, NV 89169-5996
 9     Attorneys for Plaintiff                            Attorneys for Defendant Synchrony Bank

10         IT IS SO ORDERED.                  ORDER

11    Good cause appearing, the motion to dismiss the claims against Defendant Synchrony Bank
     [ECF No. 17] is GRANTED. The claims against Synchrony Bank are DISMISSED.
12
                                                 UNITED STATES DISTRICT JUDGE
                                                      _________________________________
13                                                    U.S. District Judge Jennifer A. Dorsey
                                                      Dated: July 26, 2021
14                                               DATE

15

16

17

18

19

20

21

22

23

24


                                               Page 2 of 2
